Case 2:20-cv-00037-VBF-PD Document 21 Filed 09/21/21 Page 1 of 1 Page ID #:758



  1                                                                  JS-6
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    TAYLOR A.,                              Case No. 2:20-cv-00037-VBF-PD
 12                     Plaintiff,             JUDGMENT
 13                     v.
 14
 15    ANDREW M. SAUL, COMMISSIONER
       OF SOCIAL SECURITY,
 16
                        Defendant.
 17
 18
 19         Pursuant to the Order Adopting Findings, Conclusions, and
 20   Recommendations of United States Magistrate Judge,
 21         IT IS ADJUDGED that this case be remanded to the Commissioner of
 22   Social Security for further proceedings consistent with the Report and
 23   Recommendation.

 24
 25         Dated: September 21, 2021

 26                                            /s/ Valerie Baker Fairbank

 27                                      ____________________________________
                                             VALERIE BAKER FAIRBANK
 28                                      UNITED STATES DISTRICT JUDGE
